Citation Nr: 0942593	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for neck pain.

4.  Entitlement to service connection for left ankle 
disorder.

5.  Entitlement to service connection for left leg contusion.

6.  Entitlement to service connection for plantar fasciitis.

7.  Entitlement to service connection for urticaria.

8.  Entitlement to service connection for left hand numbness.

9.  Entitlement to service connection for residuals of a 
fracture of right 3rd metacarpal.

10.  Entitlement to service connection for elevated prostate 
specific antigen (PSA).

11.  Entitlement to service connection for left shoulder 
disorder.

12.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus with diabetic 
retinopathy and diabetic macular edema.

13.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.

14.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertension.

15.  Entitlement to a disability rating in excess of 10 
percent for service-connected right shoulder impingement 
syndrome.

16.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee anterior cruciate 
ligament (ACL) tear with arthritis.

17.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative disc disease (DDD) 
of the low back.  

18.  Entitlement to a compensable disability rating for 
service-connected lipoma of the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had active service with the U. S. Marine Corps 
from December 1979 until his retirement in August 2006.  He 
had additional service in the Army National Guard from 
November 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in October 2008.  
The Veteran submitted additional evidence at the hearing.  He 
provided a waiver of consideration of the evidence by the 
agency of original jurisdiction (AOJ).

In addition, the hearing record was kept open to allow the 
Veteran to submit additional evidence.  He did submit medical 
records that were received at the Board in February 2009.  He 
again provided a waiver of consideration of the evidence by 
the AOJ.  The Board will consider the evidence submitted at 
the hearing and directly to the Board in its appellate 
review.

Finally, the Veteran raised the issue of entitlement to 
service connection for a left foot disorder at the time of 
his hearing.  (Transcript pp. 13-16).  The issue has not been 
developed or certified on appeal and is referred to the RO 
for such further development as may be required.

The issues of entitlement to service connection for left hand 
numbness and for a left shoulder disorder, and entitlement to 
a rating in excess of 20 percent for diabetes mellitus with 
diabetic retinopathy and diabetic macular edema, and a rating 
in excess of 10 percent for DDD of the low back are addressed 
in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The evidence of record does not establish a current 
hearing loss disorder.

2.  The Veteran does not have sinusitis that is related to 
his military service.

3.  There is no evidence of a current cervical spine/neck 
disorder.

4.  There is no evidence of a current left ankle disorder.

5.  There are no current residuals of a left leg contusion 
suffered in service.

6.  There is no current evidence of plantar fasciitis.

7.  There is no current evidence of urticaria.

8.  There are no current residuals of a fracture of the right 
hand in service.

9.  The Veteran had an elevated PSA level at one time in 
service.  There is no current disability.  

10.  The Veteran's service-connected tinnitus is assigned a 
rating of 10 percent, the maximum rating available under 38 
C.F.R. § 4.87, Diagnostic Code 6260.

11.  The Veteran's hypertension is not currently manifested 
by blood pressure readings which show diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

12.  The Veteran's right shoulder impingement syndrome is 
manifested by pain on extreme motion and by x-ray evidence of 
arthritis.

13.  The Veteran's right knee ACL tear with arthritis is 
manifested by full extension and nearly full flexion, with 
evidence of arthritis and pain on motion.

14.  The Veteran's right knee instability is manifested by 
evidence of a tear of the ACL and medial meniscus with slight 
instability.

15.  The Veteran's lipoma of the neck is not manifested by a 
scar, pain, or limitation of function of the head, neck, or 
face.


CONCLUSIONS OF LAW

1.  The Veteran does not have a hearing loss disability for 
VA compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.304, 3.307, 3.309, 3.317, 3.385 (2009).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.317.

3.  A cervical spine/neck disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.317.

4.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317.

5.  A disability due to a left leg contusion was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

6.  Plantar fasciitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

7.  Urticaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.317.

8.  A disorder involving residuals of a fracture of the right 
3rd metacarpal was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.317.

9.  A prostate disorder due to elevated PSA levels was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.317.

10.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus, to include separate 10 percent ratings for each 
ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.25, 
4.87, Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

11.  A rating in excess of 10 percent for service-connected 
hypertension is not warranted. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2009).

12.  A rating in excess of 10 percent for right shoulder 
impingement syndrome is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5200-5203 (2009)

13.  The criteria for a rating in excess of 10 percent for 
right knee ALC tear with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2009).

14.  A 10 percent rating is warranted for right knee 
instability separate from the 10 percent rating awarded for 
right knee ACL tear with arthritis.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2009); VAOPGCPREC 23-97.

15.  A compensable disability rating for a lipoma of the neck 
is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.118, Diagnostic Codes 7800-7805, 7819 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss and arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran is determined to have served in combat, and an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In this case, the Veteran's DD 214 reflects that he did 
receive two awards of the Combat Action Ribbon (CAR), 
although his personnel records did not indicate when the 
second award was earned.  A review of the military personnel 
records in the claims folder documents only one occasion 
where the Veteran was awarded the CAR - for service in the 
Persian Gulf War.  In any event, the Veteran is considered a 
combat Veteran for purposes of his claims.

As noted, the Veteran had service in the Persian Gulf War, 
thus his claims for service connection must also be 
considered for possible application of 38 U.S.C.A. § 1117 
(West 2002) and 38 C.F.R. § 3.317 (2009) in regard to 
undiagnosed illnesses in adjudicating his claim.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

Hearing Loss

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran served on active duty from December 1979 to 
August 2006.  He submitted his claim for disability 
compensation benefits in July 2006.  This was prior to his 
retirement in August 2006.  He had several military 
occupational specialties that can be considered to result in 
noise exposure.  His service treatment records (STRs) show 
that he received a number of audiograms during his military 
service.  The Veteran's retirement physical audiogram of June 
2006 reflected the following results:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
0
15
LEFT
20
25
10
15
20

There is no evidence of any speech recognition testing being 
done in conjunction with the audiogram.  The average decibel 
loss in the right ear was 9 and in the left ear it was 13.

The Veteran was afforded a VA audiology examination in August 
2006.  He reported that his wife complained about his hearing 
but he thought his hearing was good.  He provided a detailed 
listing of his exposure to noise from heavy equipment, shop 
noises, and weapons fire during service.  

The results of an audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
15
10
10
15
15

The average decibel loss, for 500 to 4,000 Hertz, in the 
right ear was 12 and in the left ear it was 13.  The Veteran 
had a speech recognition score of 96 percent in each ear.  
The Board notes that the examination report listed an average 
decibel loss of 12.5 for each ear; however, this was based on 
an average for the values from 1,000 to 4,000 Hertz rather 
than all five tested levels.  The difference in averages does 
not matter in this context as the results clearly do not 
satisfy the criteria for a hearing loss disability under 
38 C.F.R. § 3.385.

A review of additional medical evidence added to the record, 
to include records from Beaufort Naval Hospital (BNH), Naval 
Health Clinic (NHC) in Charleston, South Carolina, Beaufort 
Memorial Hospital, Coastal Carolina Medical Center (CCMC), 
and VA, covering a period of November 2006 to January 2009, 
does not support a finding of a hearing loss for VA purposes.  
In fact, the Veteran was evaluated for his hearing at BNH in 
January 2007.  The results of the audiogram were not 
reproduced in a numeric form; however, the Veteran was said 
to have no significant changes in hearing with essentially 
normal hearing in both ears and normal speech test results.  

The Veteran testified about his noise exposure in service at 
his Travel Board hearing in October 2008.  He said his 
hearing was tested on a number of occasions and he was noted 
to have decreased hearing.  

The evidence of record does not establish that the Veteran 
has a hearing loss that meets the requirements of 38 C.F.R. 
§ 3.385.  Accordingly, his claim for service connection must 
be denied.

Sinusitis

The Veteran's STRs show he was treated for a sinus headache 
in February 1981 and sinus congestion in March 1981.  He had 
sinusitis with post-nasal drip in November 1981.  The next 
treatment entry for sinusitis is dated in May 1997 where the 
assessment was early sinusitis.  An entry from June 1997 
noted the prior entry from May 1997 but reported the Veteran 
was now diagnosed with early bronchitis.  The Veteran did not 
report any problems with sinusitis when he completed his 
medical history at the time of his retirement physical 
examination in June 2006.

The Veteran was afforded a VA general medical examination in 
August 2006.  He said that he experienced several weeks of a 
runny nose and eyes that resolved without treatment the 
previous spring.  The examiner found no evidence of 
sinusitis.  The impression was of a single episode of 
allergic rhinitis without current symptoms.  

The evidence from BNH, NHC, as well as the two private 
facilities do not demonstrate any evidence to show the 
Veteran was treated for sinusitis at any time.  Moreover, 
there is no mention of the Veteran experiencing symptoms of 
sinusitis even though he received treatment for a number of 
other issues.  This would include an annual physical 
examination at BNH in October 2008.  In addition, he went 
through a thorough initial screening for care with VA in 
December 2008.  There were no complaints related to 
sinusitis.  

The Veteran testified about having some problems with pollen 
and developing a runny nose in service.  He said he was never 
diagnosed or treated for sinusitis in service.  He also said 
he was prescribed Seldane in service and that such medication 
was given to people with sinus problems.  A review of the 
STRs reflects that the Veteran was prescribed Seldane for a 
period of time beginning in 1993.  He also had an allergic 
reaction after eating shrimp in 1994.  He underwent a 
detailed evaluation to address the cause of the reaction.  No 
sinus-related disorder was found.  He also testified that he 
had not received treatment or been given a post-service 
diagnosis of sinusitis.  

The evidence of record does not establish the presence of a 
current disability of sinusitis.  Nor at any time during the 
pendency of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Therefore, the claim for service connection 
is denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).

Neck Pain

The Veteran's STRs reflect that he was treated for complaints 
of neck pain in February 1983.  The pain developed when he 
turned his head while sitting in a chair.  The impression was 
cervical strain.  The Veteran was involved in a motor vehicle 
accident (MVA) in June 1987.  He complained of neck pain.  X-
rays of the cervical spine were negative at that time.  He 
was again seen for pain to the right side of the neck in 
September 1995.  The assessment was lymphadenopathy.  The 
STRs also show that the Veteran was diagnosed with a benign 
lipoma with no underlying involvement of the cervical spine 
in 2004.  The Veteran did not complain of any specific neck 
problems at the time of his retirement physical aside from 
his lipoma. 

The August 2006 VA general medical examiner noted that the 
Veteran complained of neck pain.  He said examination of the 
neck was normal except for the lipoma.  The Veteran felt that 
the lipoma contributed to his neck pain.  The examiner said 
the Veteran had flexion to 45 degrees, extension to 45 
degrees, lateral bending to 75 degrees and rotation to 80 
degrees.  All motions were without pain.  No impression was 
provided in regard to the cervical spine.

The Veteran was also afforded a VA orthopedic examination in 
August 2006.  There is no indication that there was any 
examination of the Veteran's neck symptoms.

He had another VA examination in July 2007.  At that time, 
the examiner noted that there was no change in the Veteran's 
neck pain or his range of motion.  He provided measurements 
of 45 degrees of flexion, extension, and lateral bending, and 
75 degrees of rotation.  All without evidence of pain.  X-
rays of the cervical spine were interpreted as normal.  The 
impression was normal examination of the cervical spine.  
Normal range of motion for the cervical spine is 45 degrees 
of flexion, extension and lateral flexion with 80 degrees of 
rotation.  See 38 C.F.R. § 4.71a, Plate V (2009).

The additional post-service medical evidence added to the 
record, as previously identified, does not reflect treatment 
for complaints related to the cervical spine.  The Veteran 
received treatment, to include physical therapy, for 
complaints related to his low back and knees.  

The Veteran testified that he thought his neck pain was the 
same as with his lipoma.  He described it as a joint pain.  
He said his neck sometimes hurt with movement or when he 
touched the area of the lipoma.  The Veteran could not recall 
what treatment he received after his MVA in 1987.  He did not 
recall having x-rays while on active duty, although the STRs 
clearly demonstrate otherwise.  He did not recall any 
physician identifying a condition regarding his neck.  He 
said he just knew that his neck hurt.  He said he had not 
seen a physician for his neck pain after service.  

The medical evidence of record does not establish the 
existence of a cervical spine/neck disorder.  The STRs 
document treatment for complaints of neck pain in the 1980's.  
X-rays at that time were negative.  No additional treatment 
was provided during service.  Post-service x-rays are also 
negative.  Also, several VA examinations have not identified 
a condition/disorder related to the cervical spine, apart 
from the lipoma.  In the absence of an identified disability 
at any time during the pendency of the claim, the Veteran's 
claim for service connection must be denied.  See Brammer, 
McClain.  

Left Ankle

At the time of his claim the Veteran indicated that he 
suffered a left ankle sprain in service in November 1983.  
The STRs document treatment on several occasions for a left 
ankle sprain.  In October 1983 the Veteran reported he had 
sprained his ankle 6 days earlier and had re-injured it.  The 
assessment was left ankle sprain.  He was followed a month 
later with complaints of swelling in the ankle.  He had a 
full range of motion and some tenderness.  The assessment was 
left ankle sprain.  He was treated for complaints of left 
ankle pain in April 1984.  He gave a history of spraining his 
ankle three hours earlier while coming down stairs.  He also 
gave a history of previous injury to the ankle.  The 
assessment was recurrent ankle sprain.  There were no 
additional entries regarding a left ankle problem.  The 
Veteran did not complain of any such problems at the time of 
his retirement physical examination and none were found on 
examination.

The August 2006 VA general medical examiner did not address 
the left ankle.  However, the ankle was discussed in the 
contemporaneous orthopedic examination.  The Veteran gave a 
history of a heavy object falling on his left foot and ankle 
in the 1980's.  He was treated conservatively and had had 
minimal subsequent symptoms.  The symptoms consisted of 
occasional pain in the top of the foot when wearing tight 
shoes.  The examiner said there was no objective abnormality 
of the left ankle.  The Veteran was said to have a full range 
of motion with dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees without apparent pain.  The impression was 
normal examination of the left ankle.  Normal range of motion 
for the ankle joint is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  See 38 C.F.R. § 4,71a, Plate II 
(2009).

At the time of the VA examination of July 2007, the examiner 
said the Veteran denied ever having had left ankle symptoms 
but reported a heavy object falling on the left foot in 
service.  No findings pertinent to the left ankle were made.

The additional post-service medical evidence added to the 
record, as previously identified, does not reflect treatment 
for complaints related to the left ankle.  

The Veteran testified that he sprained his left ankle once in 
service while playing basketball.  He said it seemed like if 
he would run on it, it was more prone to sprain.  He added 
that his ankle was not really an issue.  He said that he 
thought his ankle was fine, just that it was prone to being 
sprained again.  Transcript p. 13.  He said he thought there 
was confusion about the issue in that it was really his left 
foot that was injured when a locker fell on the foot.  The 
Veteran declined to withdraw the left ankle issue.  

The Veteran's STRs document treatment for a left ankle sprain 
on several occasions during service in 1983 and 1984.  The 
remainder of the STRs are negative for anything further.  The 
VA examination of August 2006 found no evidence of impairment 
by way of ligament, muscle, or joint.  The Veteran had a full 
range of motion.  The additional medical evidence does not 
reflect any complaints related to the left ankle.  The 
Veteran's testimony shows that he essentially did not believe 
he had a current disability involving his left ankle.

In consideration of all of the evidence of record, the Board 
finds that there is no evidence of a left ankle disorder at 
any time during the pendency of the claim.  The claim for 
service connection is denied.  See Brammer, McClain.  

Left Leg Contusion

The STRs reflect that the Veteran complained of left leg pain 
following his MVA in June 1987.  The assessment at that time 
was contusion of the left leg.  In April 1999 he was seen for 
a complaint of chronic left leg pain with a recent change 
where he experienced "electrical shocking pain" 
predominantly when running.  The Veteran said the pain 
started after a locker fell on him.  The examiner made no 
findings regarding the Veteran's complaint.  The assessment 
was questionable chronic left distal leg neuropathy.  The 
plan was to re-evaluate the left leg after the Veteran's 
right knee and hypertension had been addressed.

There were no further treatment entries pertaining to the 
left leg.  The Veteran had several physical examinations 
prior to his retirement examination in June 2006.  He did not 
report any chronic problem with his left leg and none was 
found.  At the time of his retirement examination he again 
did not list any problems with his left leg and none was 
found on examination.  The August 2006 VA examinations found 
no evidence of any type of abnormality of the left leg.  Both 
examination reports stated "normal examination of the left 
leg."  

The post-service treatment records do not reflect that the 
Veteran was seen for any complaints related to his left leg, 
aside from his service-connected left knee disability.  

At his hearing the Veteran had difficulty in recalling the 
specifics of any injury to his left leg in service.  He noted 
that he did have a contusion following his MVA.  He could not 
recall having any specific problems with his left leg since 
that time.  He said that, to him, his leg always felt weak.  
He testified he had not been treated since service for any 
complaints related to his left leg.  

In consideration of all of the evidence of record, the Board 
finds that there is no evidence of a left leg disorder at any 
time during the pendency of the claim.  The Veteran's STRs 
document treatment on two occasions with no other complaints 
during service.  There is no post-service treatment and the 
Veteran confirms that in his testimony.  The only symptom he 
can identify is that his leg feels weak.  Two VA examinations 
have found no evidence of any type of identifiable 
impairment.  The claim for service connection is denied.  See 
Brammer, McClain.  

Plantar Fasciitis

The STRs reflect treatment for plantar fasciitis of the right 
foot in 1996.  An entry from July 1996 noted that the Veteran 
complained of foot pain since May 1996.  He had stepped on a 
sharp rock and had pain.  The assessment was plantar 
fasciitis.  He was seen again in August 1996 where x-rays of 
the foot were noted as negative.  The assessment was 
navicular nerve impingement and tinea unguium.  There were no 
additional entries related to plantar fasciitis or navicular 
nerve impingement.

The Veteran was treated for plantar warts during service.  He 
is service-connected for a plantar wart disability.  His 
retirement physical is negative for any finding regarding 
plantar fasciitis or any type of nerve impingement of the 
foot.

The August 2006 VA general medical examiner noted that the 
Veteran said he could not recall having plantar fasciitis but 
did recall having plantar warts in service.  The examiner 
said that the left foot showed evidence of removal of a 
plantar wart with no residual.  The orthopedic examiner 
stated that there was a normal examination of both feet.  The 
VA examiner from July 2007 also found no evidence of plantar 
fasciitis and said that examination of the left foot was 
normal.

The post-service medical evidence does not show evidence of 
plantar fasciitis.  The Veteran's feet are monitored because 
of his diabetes mellitus.  An October 2006 inpatient summary 
noted that he had a small ulceration and blister on the 
bottom of his right lower foot that had developed in the last 
two days.  Later records, to include October 2008 and 
November 2008 entries from BNH and the VA initial intake 
summary of December 2008, do not reflect any evidence of a 
finding of plantar fasciitis or even foot complaints.  The 
Veteran's feet were examined with no evidence of any 
disorder.

The Veteran testified about having pain in the bottom of his 
feet.  He thought it was caused by his plantar warts.  He 
said he did not have much a problem with his foot pain in 
service.  He said he had not been treated for any foot 
problems since service.  The Veteran did say that he thought 
he had the same foot pain as during service.  He testified 
that he worked at the Department of Motor Vehicles and stood 
for much of the day.  He said he would experience pain on the 
bottom of his feet but it would not be at his heels.  

The evidence of record does not establish the Veteran as 
having plantar fasciitis at any time during the pendency of 
his claim.  The STRs document treatment in 1996 with no other 
complaints during service.  There is no post-service 
treatment and the Veteran confirms that in his testimony.  
The only symptom he can identify is that he feels pain in his 
feet, but not his heels, from standing.  The several VA 
examinations have found no evidence of any type of 
identifiable impairment.  The other medical evidence of 
record also is negative for any evidence of plantar 
fasciitis.  The claim for service connection is denied.  See 
Brammer, McClain.  

Urticaria

The Veteran was treated for an allergic reaction in March 
1981.  In August 1981 he was noted to have had a moderate 
reaction to intravenous pyelogram (IVP) contrast.  He had a 
groin rash in October 1981.  He complained of itching on his 
face, neck and back in January 1982.  The assessment was 
rash.  A clinical entry from March 1993 noted that the 
Veteran had urticaria that was "very well controlled."  He 
took Seldane daily to control the symptoms.  No rash was 
present.  The assessment was chronic urticaria.  An entry 
from May 1993 had essentially the same findings and same 
assessment.  

An entry from May 13, 1994, noted that the Veteran developed 
a reaction after eating shrimp.  The assessment was skin rash 
secondary to allergy to sea food (shrimp).  On May 25, 1994, 
he was evaluated for his rash.  The history of exposure was 
noted.  The assessment was urticaria of unknown etiology.  He 
was prescribed Prednisone.  Another entry from May 1994 noted 
the continued presence of a rash.  A dermatology consult from 
June 1994 provided an assessment of urticaria, probably 
secondary to shrimp.  The Veteran had been taking Atarax with 
good control of the urticaria but it made him drowsy.  His 
prescription was changed to Seldane.  

The Veteran was followed in August 1994 where he was noted to 
have urticaria that was well controlled with the Seldane.  In 
September 1994 the Veteran was noted to have a few small 
hives.  The assessment was allergic reaction to shrimp.  
However, the assessment was again chronic urticaria on 
another visit in October 1994.  The STRs do not show 
continued treatment for the urticaria or any other rash after 
that point.  He had an allergy evaluation in November 1994.

The Veteran was evaluated for his lipoma by K.A. Brown, M.D., 
of the Beaufort ENT & Allergy in November 2004.  There was no 
evidence of any type of skin abnormality noted aside from the 
lipoma.  His current medications were said to include 
Glucophage and Lisinopril.  

The August 2006 VA general medical examiner noted the 
Veteran's history of a rash on the back, abdomen, legs and 
arms in the early 1990's.  The Veteran was treated with 
Seldane for a few years and it resolved.  It had not 
recurred.  The examiner said there was no current rash and 
the Veteran was not taking any medications for a rash.  

The post-service medical records are negative for treatment 
for any type of a rash.  Further, there is no observation of 
a rash as a medical finding in the treatment entries.  

The Veteran testified that he was on Seldane for a skin rash 
for 5-6 years.  He recalled his allergy testing and how his 
skin reacted.  The Veteran was asked if he still had a skin 
problem and he said he had not "seen it for awhile."  He 
said that certain soap may cause a problem of red spots.  He 
was not on any medication relating to a skin disorder.  

The Board notes the Veteran's treatment for a rash early in 
service and urticaria in the 1990's.  The condition 
apparently resolved as there were no further treatment 
entries or medication prescribed after 1994.  Further, the 
November 2004 ENT/allergy specialist found no evidence of any 
type of skin problem.  None was identified on the Veteran's 
retirement physical.  The post-service records are negative 
for treatment, or even observation of any type of skin 
disorder.  In the absence of any identifiable skin disorder, 
to include urticaria, at any time during the pendency of the 
claim, service connection must be denied.  See Brammer, 
McClain.  

Residuals of Fracture of Right 3rd Metacarpal

The STRs show that the Veteran injured his right hand in 
November 1994.  He had a punched a wall and developed pain 
and swelling.  The clinical entry reported that x-rays showed 
a fracture of the 3rd and 4th metacarpals.  He was treated 
with a splint and sling at that time.  The fractures were 
pinned but the entry relating to that action is not included 
in the STRs.  The Veteran was followed on several occasions.  
He was placed in a short arm cast.  The later entries 
reported the fractures as involving the 4th and 5th 
metacarpals.  The pins were noted to be in alignment, as were 
the metacarpals based on several x-ray reports.  

A final entry from February 1995 noted that the Veteran had 
good motion and that x-rays showed good alignment.  The 
Veteran was discharged from the clinic to return whenever 
necessary.  The remainder of the STRs provide no evidence of 
any further problems related to this injury.  Nor do they 
reflect any subsequent injury to the right hand.  

At his August 2006 VA orthopedic examination the Veteran gave 
a history of injuring his right hand in 1994 when a box with 
heavy weights fell on it.  He said he had had surgery and had 
recovered well with no pain or dysfunction.  The examiner 
stated that there was no evidence of abnormality, redness, 
swelling, or deformity.  He said the Veteran demonstrated a 
full range of motion of the wrist and fingers.  The Veteran 
was able to demonstrate a full fist and the ability to touch 
the palmar crease as well as full extension.  He said that 
the Veteran's grip strength was normal and sensory responses 
were normal.  X-rays of the right hand were interpreted as 
showing a normal right hand.  The examiner did not provide an 
impression or diagnosis in regard to the right hand.

The Veteran was again examined in July 2007.  The history of 
a right hand injury in 1994 was noted.  The examiner stated 
that there was no change in right hand symptoms.  He said the 
right hand appeared normal and he referenced the results of 
the x-ray from August 2006.  He said the Veteran's fingers 
had a full range of motion, with full grip strength and 
normal dexterity.  The impression was normal examination of 
the right hand.  

The Veteran testified that he had a number of pins placed in 
his hand for his injury in service.  He said he injured his 
hand when he picked up a box that was heavier than he could 
handle and it crushed his right hand.  He said that he 
experienced stiffness in his hand.  The Veteran was asked if 
his right hand had interfered with his ability to work as a 
package deliverer and he said it did not.  He repeated that 
his only problem was stiffness.  He would "wiggle" his hand 
to loosen it up.  

The post-service treatment records do not reflect any 
evidence of complaints or treatment involving the Veteran's 
right hand.  No disorder is recognized or listed on his 
extensive problem list in his records from BNH.  The December 
2008 VA assessment evaluated the Veteran's complaints 
regarding his extremities.  The Veteran listed problems with 
his right shoulder but made no mention of any problems 
associated with the right hand.

The Veteran's STRs clearly document an injury to the right 
hand that resulted in fractures of the 4th and 5th metacarpals 
in November 1994.  The mechanism of injury is recorded 
differently in the STRs from the Veteran's related history; 
however, that does not alter the obvious fact of the injury 
and treatment in service.  The two VA examinations have found 
no evidence of any current residuals.  The Veteran 
demonstrated a full range of motion of the fingers, he could 
make a fist, his fingers could touch the palmar crease.  X-
rays of the right hand were negative.  The only symptom the 
Veteran related, and this was through his testimony, was that 
he experienced occasional stiffness in the hand.

The Board has considered all of the evidence of record but 
does not find that the evidence supports a finding of a 
current disorder of the right hand at any time during the 
pendency of the appeal.  The Veteran's claim for service 
connection for residuals of a fracture of the 3rd metacarpal 
[sic] is denied.  See Brammer, McClain.

Elevated PSA

The Veteran was found to have an elevated PSA level in 
September 2004.  He was sent for a civilian evaluation at 
Coastal Carolina Urology Group in December 2004.  He was 
placed on Cipro and to return after 30 days.  He was seen 
again in January 2005.  It was noted his previous evaluation 
was 5.25 and that he needed to have a PSA of approximately 
2.5.  The physician noted the Veteran had previously had a 
somewhat enlarged prostate in December 2004 but no specific 
disorder was diagnosed.  The Veteran was to have a PSA done 
that day.  The Veteran did not return for any further follow-
up.

The STRs contain no evidence to show that there were any 
defects or abnormalities associated with the elevated PSA.  
There was no evidence of an elevated PSA at the time of the 
Veteran's retirement physical examination in June 2006.  

At his August 2006 VA general medical examination the Veteran 
said he was to be tested by a private urologist.  However, 
the only evidence of testing provided by the Veteran was a 
report from the NHC in Charleston dated in December 2008.  
His PSA level was 1.1 at that time.

The post-service treatment records do not reflect any 
complaints from the Veteran regarding an elevated PSA.  
Further, there is no evidence of any problems related to the 
prostate.   

The Veteran testified about how he was found to have an 
elevated PSA in service and he was referred for evaluation 
and treatment.  He was not sure of the last time he had been 
tested.  He was to set up an appointment in the next 60 days 
(as noted in the results from the NHC).  

The evidence of record does not demonstrate any disorder of 
the prostate.  The Veteran did have an elevated PSA during 
service; however, no residuals attributable to that finding 
were identified in service.  Further, no disorder related to 
the prostate has been identified since his retirement.  The 
last PSA results of record were 1.1 and considered to be 
within the normal range.  

In the absence of any identifiable disorder of the prostate 
at any time during the pendency of the claim, service 
connection must be denied.  See Brammer, McClain.  

In denying service connection for the several claimed 
disorders, the Board notes that lay evidence in the form of 
statements or testimony of the Veteran is competent to 
establish evidence of symptomatology where symptoms are 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In some cases, under 38 U.S.C.A. § 1154(a) (West 
2002), lay evidence can be sufficient to establish diagnosis 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  In particular, the Federal Circuit stated 
that:

We have consistently held that 
"[l]ay evidence can be competent 
and sufficient to establish a 
diagnosis of a condition when (1) a 
layperson is competent to identify 
the medical condition, (2) the 
layperson is reporting a 
contemporaneous medical diagnosis, 
or (3) lay testimony describing 
symptoms at the time supports a 
later diagnosis by a medical 
professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran is not alleging any of his 
disorders are the result of combat or an undiagnosed illness 
as a result of his service in Southwest Asia.  He was very 
specific in the listing of the claimed disorders on his 
claim.  He identified the particular STR entries that 
documented his claimed injury, illness, or condition in 
service.  There is no absence of a STR entry as the 
underlying basis for any of the claimed disorders.  See 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The 
STRs contain numerous entries related to the claimed 
disorders.  In essence, if he was treated for the one of the 
claimed disorders at any time in service, the Veteran was 
claiming it as a current disability.  The issue is whether 
there is a current disability related to service.  

The evidence regarding the issue of hearing loss is 
undebatable.  He does not have a disability for VA purposes.  
His lay statements regarding his hearing loss cannot change 
that.

The medical evidence of record does not support a diagnosis 
of a current disorder involving the remaining issues.  The 
Veteran has been examined specifically for the purpose of 
identifying any current disorders and three VA examinations 
have not provided evidence of a current disorder involving 
sinusitis, cervical/neck disorder, left ankle disorder, 
residuals of a left leg contusion in service, plantar 
fasciitis, urticaria, or residuals of a fracture of the right 
3rd metacarpal.  Further, there is no evidence of a current 
prostate disability.  The presence of an elevated PSA in 
service in 2004 is the only evidence relating to the 
prostate.  

In addition, the post-service records, submitted by the 
Veteran, do not identify a current disorder for the above 
issues.  The Veteran's testimony describes the events in 
service regarding his claimed disorders.  His testimony 
tracks fairly well with the STR entries.  However, he is not 
competent to identify the existence of a specific disorder in 
light of the weight of medical evidence of record.  

In reviewing the guidance provided by the Federal Circuit in 
Davidson, the Board finds that the Veteran has not provided 
competent lay evidence of a current disorder for the claimed 
conditions.  He has not provided evidence of a 
contemporaneous diagnosis of any condition.  Finally, his lay 
statements and testimony has not provided the basis for a 
later diagnosis by a medical professional.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau, supra.  The 
benefits claimed in this case require the presence of the 
claimed disorders.  The Board concludes that the Veteran does 
not have the claimed disorders.  Without any current clinical 
evidence confirming the presence of the claimed disorders, 
service connection must be denied.  See Brammer, supra.

II.  Higher Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Veteran's claim for a higher evaluation 
for his disabilities of tinnitus, hypertension, right 
shoulder impingement syndrome, right knee ACL tear with 
arthritis, and lipoma of the neck is an original claim that 
was placed in appellate status by a notice of disagreement 
(NOD) expressing disagreement with an initial rating award.  
As such, separate ratings can be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Tinnitus

The RO granted service connection for the Veteran's tinnitus 
in October 2006.  He was awarded a 10 percent rating, under 
Diagnostic Code 6260, as the maximum schedular rating for 
this disability.  38 C.F.R. § 4.87 (2009).  He has disagreed 
with the rating assigned but has not provided any rationale, 
basis, or contention for why the rating should be higher.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  There is no legal basis for separate 
ratings for each ear.  There is no evidence of record, to 
include any statements from the Veteran or medical records, 
to indicate that his disability presents an unusual 
impairment.  Therefore, the claim for a higher rating for his 
service-connected tinnitus is denied.

Hypertension

The Veteran was diagnosed with essential hypertension in 
service in 2000.  He was placed on medication for control of 
his symptoms.  An entry from March 2006 noted that the 
Veteran reported poor compliance with all of his medications.  
His blood pressure reading at that time was 140/90.  At his 
August 2006 retirement physical the Veteran was noted to have 
a blood pressure reading of 139/82.

A thorough review of the Veteran's STRs does not reflect any 
readings where the diastolic pressure is predominantly more 
than 110 or the systolic pressure is greater than 200.  There 
are only several instances, over the entire period of 
service, where the Veteran's diastolic pressure is over 100.  
There is no showing of such readings in the year prior to his 
retirement.  

At his VA general medical examination in August 2006 the 
Veteran had readings of 126/84, 130/88, and 128/88.  The 
impression was hypertension, well controlled, without 
apparent complications.

The Veteran was granted service connection for his 
hypertension in October 2006.  His was awarded a 10 percent 
rating.  The effective date for service connection and the 10 
percent rating was the date following his retirement, 
September 1, 2006.  

The Veteran's blood pressure was again evaluated at the time 
of his VA examination in July 2007.  The readings at that 
time were 134/76, 136/80, and 138/80.  The impression was 
hypertension without complications.

The private treatment records associated with the claims 
folder do not reflect any complications associated with the 
Veteran's hypertension.  The readings are similar to those 
noted in service and at the time of the VA examinations.  The 
records do show continued treatment by means of medication.  

The Veteran testified that his hypertension medication had 
been changed from a 5 milligram dose to a 10 milligram dose.  
He did not monitor his blood pressure at home.  He would use 
a blood pressure machine at a store.  

The Veteran's service-connected hypertension has been 
evaluated under Diagnostic Code 7101 relating to hypertensive 
vascular disease. 38 C.F.R. § 4.104 (2009).  Under Diagnostic 
Code 7101 the rating schedule provides for a 10 percent 
evaluation for diastolic pressure predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
is predominantly 200 or more.

In applying the criteria to the evidence in this case there 
is no basis to warrant the assignment of a higher rating for 
the Veteran's hypertension.  He is currently taking 
medication for his hypertension.  The reported readings, just 
prior to his retirement and in the several years since, 
clearly do not demonstrate a diastolic pressure of 110 or a 
systolic pressure of 200 at any time during the pendency of 
the claim.  His claim for a rating in excess of 10 percent 
must be denied.

The evidence does not support a higher rating for 
hypertension at any time during the pendency of the claim.  
See Fenderson, supra.

Right Shoulder Impingement Syndrome

The Veteran was seen for complaints of right shoulder pain on 
several occasions in service.  In November 1999 he complained 
of a sharp, burning pain that radiated down his arm.  There 
was no history of recent trauma.  The assessment was right 
shoulder impingement.  In March 2006 he was seen for a 
complaint of right shoulder pain for a week.  There was 
subjective weakness with abduction greater than 90 degrees 
and pain at the acromioclavicular (AC) joint.  There was a 
full range of motion, tests to show impingement were said to 
be positive.  The assessment was joint pain, localized in the 
shoulder.  

The Veteran was diagnosed with right shoulder impingement in 
April 2006.  He received a steroid injection to ease the 
pain.  There were no findings regarding the right shoulder on 
the retirement examination of June 2006.  The Veteran did 
report his treatment for complaints of right shoulder pain on 
his medical history.

The August 2006 VA orthopedic examiner noted a several year 
history of right shoulder pain with overhead use or with 
internal rotation.  He noted that the Veteran had a steroid 
injection which was said to have helped significantly.  The 
Veteran did not use any medication for his shoulder.  The 
examiner said there was 180 degrees of flexion and abduction, 
90 degrees of external rotation and 75 degrees of internal 
rotation.  The Veteran reported pain beyond 135 degrees 
overhead and beyond 60 degrees of internal rotation.  X-rays 
of the right shoulder were said to show minimal inferior 
glenohumeral joint spurring.  The impression was right 
shoulder impingement syndrome.

The examiner said that the right shoulder disability did not 
interfere with the Veteran's activities of daily living.  The 
Veteran was not yet employed following his retirement.  The 
examiner also noted that there was no pain on range of motion 
beyond that stated.  There were no additional limitations by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

At his July 2007 VA examination the Veteran was noted to have 
no change in his shoulder symptoms.  He had occasional pain 
in the right shoulder with overhead use or internal rotation.  
The examination said there was 180 degrees of flexion and 
abduction with 90 degrees of external rotation and 75 degrees 
of internal rotation.  The examiner said there was pain at 
the extremes of overhead as well as internal rotation.  The 
examiner referenced the x-ray findings from August 2006.  The 
impression was right shoulder impingement syndrome.  

The examiner added that there were no flare-ups, and no pain 
on motion except as noted.

The post-service treatment records do not show any treatment 
provided to the Veteran for complaints related to his right 
shoulder.  The BNH records carried a problem listing of 
tendonitis rotator cuff.  

The Veteran's right shoulder impingement disability, as 
described, has been evaluated as 10 percent disabling under 
Diagnostic Codes 5024-5201.  38 C.F.R. § 4.71a (2009).  
Diagnostic Code 5024 relates to disabilities involving 
tenosynovitis.  The regulations provide that the diseases 
under Diagnostic Codes 5013 through 5024 will be rated on 
limitation of motion of affected parts as degenerative 
arthritis, Diagnostic Code 5003 (except gout, Diagnostic Code 
5017, which will be rated under Diagnostic Code 5002).  Note 
(2) to Diagnostic Code 5003 provides that the 20 percent and 
10 percent ratings based on X-ray findings with no limitation 
of motion of the joint or joints will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Id.

Thus the Veteran's right shoulder impingement syndrome has 
been evaluated under Diagnostic Code 5201 for limitation of 
motion of the arm, the major arm in this case.  Under 
Diagnostic Code 5201, a 20 percent disability rating is 
warranted, for the major arm, where the motion is limited to 
midway between the side and shoulder.  A 30 percent rating is 
for consideration if the motion is limited to 25 degrees from 
the side.  A 40 percent rating is for application the arm is 
limited to motion to 25 degrees from the side.  Id.

The Board notes that ranges of motion for the shoulder are 
provided in 38 C.F.R. § 4.71, Plate I.  Normal flexion and 
abduction is from 0 to 180 degrees.  Normal external and 
internal rotation is from 0 to 90 degrees.

As noted, there is no 10 percent rating under Diagnostic Code 
5201, the lowest schedular rating is 20 degrees.  However, 
the Veteran has received a 10 percent rating based on a 
limitation of motion, with pain, and x-ray evidence of 
degenerative spurring.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) (painful motion of a major joint caused 
by arthritis is deemed to be limited motion and entitled to a 
minimum 10 percent rating even though there is no actual 
limitation).

The evidence of record clearly does not support a higher 
rating under Diagnostic Code 5201.  The Veteran has full 
abduction and flexion.  There is no limitation of external 
rotation.  There is some limitation of internal rotation, 
although this is not measured by the rating criteria.  Still, 
there is some limitation of motion and evidence of pain on 
extreme motion with raising the arm overhead and with 
internal rotation.  This is compensated by the current 10 
percent rating.  

The Board has also considered the Veteran for a higher 
evaluation under Diagnostic Code 5200 for disabilities 
involving ankylosis of the scapulohumeral articulation.  
However, there is no evidence of ankylosis in the right 
shoulder joint to warrant consideration of a disability 
evaluation under Diagnostic Code 5200.  

Likewise the Board has considered the Veteran's claim for a 
higher rating under Diagnostic Code 5202 involving 
impairments of the humerus.  Under Diagnostic Code 5202 a 20 
percent rating is warranted for recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at arm level.  A 30 percent rating is for 
consideration where there are frequent episodes of 
dislocation and guarding of all arm movements.

The evidence does not demonstrate any impairment of the 
shoulder that involves dislocation.  Thus a higher rating is 
not supported under Diagnostic Code 5202.  

Finally Diagnostic Code 5203 pertains to disabilities 
involving impairment of the clavicle or scapula.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5203 a 20 percent rating is 
the maximum schedular rating for an impairment of the major 
arm.  Such a rating is for dislocation or nonunion with loose 
movement of the scapula.  Id.  There is no evidence of record 
to show any impairment of the scapula, to include dislocation 
or nonunion, to justify a higher rating under Diagnostic Code 
5203.

The claim for a higher rating, at any time during the 
pendency of the claim, is denied.  

Right Knee

The Veteran had a long history of problems with his right 
knee in service.  He was initially treated for a twisting 
injury in 1981.  He was treated on subsequent occasions for 
additional injuries or just complaints of right knee pain.  
There were multiple entries documenting instability of the 
right knee due to a tear of the right anterior cruciate 
ligament (ACL).  X-rays of the right knee were taken on a 
number of occasions but were interpreted to be within normal 
limits.  The Veteran did have a magnetic resonance imaging 
(MRI) scan in March 2004.  The impressions were: complete 
tear of the ACL with associated kissing contusions of the 
lateral femoral condyle and tibial plateau; 
horizontal/slightly oblique vertical radial tear to the 
posterior horn of the medial meniscus; findings, particularly 
on the sagittal gradient and T2 images for vertical tear at 
the anterior and posterior horns of the lateral meniscus; 
and, a small Baker's cyst.  

The August 2006 VA orthopedic examiner noted the Veteran 
reported an onset of right knee pain in 1995.  The examiner 
also reported that a MRI of 2000 [sic] noted a torn ACL and 
torn meniscus.  The Veteran reported corrective surgery was 
not done out of concern with his diabetes.  The Veteran said 
that it hurt to run.  He also said his knee hurt with 
prolonged standing, walking, or sitting.  He could walk 
without limits.  The examiner said the Veteran's activities 
of daily living and occupation were not limited by the right 
knee symptoms.  It was noted that the Veteran was not yet 
employed.

The Veteran had a range of motion of 0 to 140 degrees without 
crepitus or apparent pain.  The knee joint was said to be 
stable with no redness, swelling or deformity.  The examiner 
also noted that there were no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  

The Veteran was granted service connection for right knee ACL 
tear with arthritis in October 2006.  The Veteran was awarded 
a 10 percent rating.

At his July 2007 VA examination the Veteran was noted to be 
employed at the Department of Motor Vehicles (DMV).  He 
reported no limitations on his employment as a result of his 
right knee disability.  The Veteran said that his right knee 
was now painful some part of every day although it did not 
limit his walking.  The examiner said that the knee was 
stable with no redness, swelling or deformity.  The Veteran 
was said to have a range of motion of 0 to 135 degrees with 
pain at that point.  The impression was normal examination of 
the right knee, pending x-rays.  The report of x-rays of the 
right knee was associated with the claims folder.  X-rays of 
the right knee were said to be normal.

The Veteran was followed at BNH for treatment of bilateral 
knee pain.  In March 2007 he was noted to have a long history 
of right knee problems and a current complaint of right knee 
pain.  There was no edema or effusion on examination.  He had 
a range of motion of 0 to 140 degrees with discomfort at 140 
degrees.  There was a positive Lachman's, anterior drawer, 
and pivot shift test.  The assessment was ACL instability.  
The Veteran was to have another MRI and was referred for 
physical therapy (PT).

He was seen later in March 2007 for a PT assessment.  He 
reported that bending, jumping, standing, or walking for more 
than 3 hours would increase symptoms of pain.  He was not 
taking any pain medication.  He had stopped working for his 
employer, as a package deliverer, in October 2006 due to the 
pain associated with getting in and out of his vehicle.  The 
therapist said the Veteran ambulated with an antalgic gait 
but was in no danger of falling.  The right knee had an 
active range of motion for flexion to 115 degrees.  There was 
pain with excessive right knee flexion.  There was positive 
valgus and anterior drawer tests.  The Veteran was instructed 
in a quadriceps strengthening exercise program.  

A clinical note from May 2007 reported that the Veteran was 
back to review results of a MRI.  He denied any mechanical 
symptoms and was going to PT.  He expressed an interest in 
having a brace to improve his stability.  On examination 
there was no evidence of effusion, or edema.  The Veteran had 
a range of motion of 0 to 130 degrees.  The Lachman's, 
anterior drawer, and pivot shift tests were all positive.  
The assessment was right knee with ACL deficiency and 
instability, and right knee medial meniscus tear, described 
as a degenerating tear.  

There were no further treatment records provided, or 
identified, by the Veteran.

The Veteran testified at his hearing that he was unable to do 
his job as a package delivery man within four days.  He said 
he was in the hospital.  (The Board notes that the Veteran 
was hospitalized for ketoacidosis related to his diabetes in 
October 2006 - the incident of hospitalization referenced by 
the Veteran).  He said his knee made it hard to pick up and 
carry heavy packages and to keep stepping into and out of his 
truck.  He was supposed to get a fitted knee brace but found 
out he would have to pay a portion of the cost.  He became 
upset and declined the brace.  He said his knee caused him 
some problems at work with standing.  The Veteran further 
testified that he had not received any treatment from VA for 
any of his claimed or service-connected disorders.  
(Transcript p. 54).

The Veteran's right knee disability has been evaluated under 
Diagnostic Code 5010-5260.  Disabilities associated with 
traumatic arthritis are evaluated under Diagnostic Code 5010.  
The Schedule for Rating Disabilities directs that 
disabilities involving traumatic arthritis are to be 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a (2009).  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Diagnostic Code 5260 pertains to 
disabilities involving limitation of flexion of the knee.  
Id.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; a 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is for consideration when 
flexion is limited to 30 degrees.  A 30 percent rating is 
applicable where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension is limited to 5 degrees.  A 10 
percent rating is assigned when extension of the knee is 
limited to 10 degrees.  A 20 percent rating is applicable 
when extension is limited to 15 degrees.  A 30 percent rating 
is warranted where extension is limited to 20 degrees.  
Finally, a 40 percent rating is assigned when extension is 
limited to 30 degrees.  38 C.F.R. § 4.71a.  

The Board notes that a normal range of motion of the knee is 
considered to be from 0 degrees extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2009).  Separate 
ratings may be granted based on limitation of flexion 
(Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint.  See 
VAOPGCPREC 9-04.

In this case, the evidence does not support a higher rating 
based on a limitation of flexion.  The measurements of the 
Veteran's flexion far exceed the limitation to 30 degrees 
required to warrant a 20 percent rating under Diagnostic Code 
5260.  

Further, there is no evidence of a limitation of extension, 
to include due to painful motion, to allow for a separate 
disability rating for limitation of extension under 
Diagnostic Code 5261.  The several VA examiners, as well as 
physicians and therapists at BNH have reported pain only on 
extreme of flexion with measurement of extension to 0 
degrees.  

The Board has considered other diagnostic codes as a possible 
basis for a higher rating.  Diagnostic Code 5256 pertains to 
disabilities involving ankylosis of the knee.  There is no 
evidence of ankylosis to allow for application of this 
diagnostic code.  Diagnostic Code 5258 provides a 20 percent 
evaluation for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Although the Veteran does have evidence of a meniscal tear, 
the evidence of record does not demonstrate any complaints of 
dislocated cartilage, or episodes of locking or effusion.  
The Veteran does express having pain and that is contemplated 
as the basis for his 10 percent rating for limitation of 
flexion.  

The evidence does not demonstrate an impairment of the tibia 
or fibula for consideration of a higher rating under 
Diagnostic code 5262.

Accordingly, there is no basis for a higher rating for the 
Veteran's service-connected disability of right ACL tear with 
arthritis during the pendency of his claim.  The claim is 
denied.

The VA General Counsel has issued another precedential 
opinion, VAOPGCPREC 23-97, holding that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

Under Diagnostic Code 5257 a 10 percent evaluation is 
provided where there is a slight impairment involving 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted where there is a moderate impairment.  
Finally, a 30 percent evaluation is for consideration where 
the impairment is found to be severe.

The Veteran has a long history of instability of the right 
knee due to his ACL and meniscal tear in service.  There are 
multiple entries documenting the instability.  The two VA 
examination reports have reported the Veteran's knee as 
stable.  However, the post-service treatment records, to 
include clinical and PT evaluations have documented continued 
instability.  The Veteran has testified regarding his feeling 
of instability with his right knee.

In consideration of all of the evidence of record, the Board 
finds that the evidence demonstrates a separate disability of 
instability of the right knee.  Moreover, the disability can 
be characterized as slight based on the medical evidence of 
record.  Accordingly, the Veteran is entitled to a separate 
disability rating of 10 percent for instability of the right 
knee under Diagnostic Code 5257.

When an evaluation of a disability is based on limitation of 
motion and/or arthritis, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

The VA examiner provided explicit findings in regard to the 
above factors at the time of the VA examinations in August 
2006 and July 2007.  The examiner said the Veteran did not 
have additional limitations due to pain, fatigue, weakness, 
or lack of endurance following repetitive tests.  Also, there 
was no report of flare-ups for the right shoulder and right 
knee.  There is no medical evidence contrary to the findings 
by the VA examiner.  

The Board has considered the Veteran's testimony and 
statements, and his reported symptoms of pain as recorded in 
the medical records.  However, the evidence does not support 
a higher rating than the currently assigned 10 percent 
disability ratings for the right shoulder and right knee 
disabilities.  

Lipoma of the Neck

A STR clinical entry from November 2004 noted the presence of 
a cervical mass.  It was noted that the mass had been present 
for a year.  The Veteran was sent for a civilian ENT consult 
at Beaufort ENT & allergy in November 2004.  The physician 
described a 2x1-centimeter (cm) mobile mass of the left 
posterior paraspinal muscles.  The impression was probable 
benign left posterior cervical moss, most likely a benign 
lymph node.  The Veteran was given an option to leave the 
mass alone or to have it excised.  Additional STR entries 
note the presence of the lipoma but no problems were 
associated with the existence of the lipoma.

The VA general medical examiner noted the presence of the 
lipoma in August 2006.  The lipoma was described as being 
1x2-cm on the posterior right side of the neck.  The Veteran 
said it was tender to palpation.  He also felt that the 
lipoma contributed to some degree of neck pain.  The 
impression was small lipoma on the posterior aspect of the 
neck.  

The Veteran was granted service connection for the lipoma in 
October 2006.  He was given a noncompensable disability 
rating for the disability.

The lipoma was again noted at the time of the VA examination 
in July 2007.  The lipoma was described as soft, fluctuant, 
and nontender.  It was measured as 1/2-inch x 1-inch.  The 
impression was lipoma on the posterior neck, not removed, 
therefore no scar.

The post-service records do not reflect any evaluation or 
treatment associated with the lipoma.  It is noted, the same 
as on the VA examinations, on several outpatient entries.  

The Veteran provided testimony in regard to his lipoma in 
October 2008.  He noted what he described as a "lump" on 
his neck.  He said that it never hurt.  He also said that he 
experienced headaches and he wondered if the lipoma was 
associated with the headaches. (The Board notes the Veteran 
is service-connected for migraine headaches, rated at a 
noncompensable level).  He said he had asked doctors about it 
but was told the lipoma was nothing.  He had not sought, or 
required, any treatment related to the lipoma since his 
retirement.  

The Veteran's lipoma has been rated at a noncompensable level 
under Diagnostic Code 7819 as a benign neoplasm.  38 C.F.R. 
§ 4.118 (2008).  Diagnostic Code 7819 provides that benign 
skin neoplasms are rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or rated on impairment of 
function.  Id. 

The RO did not list a specific diagnostic code for the 
Veteran's lipoma beyond 7819.  In rating the lipoma, the RO 
noted that there was no disfigurement, limitation of motion 
due to scarring, pain on examination, frequent loss of 
covering skin over scars, or impairment of function.  

The Board notes that the rating criteria used to evaluate 
disabilities of the skin, in particular disabilities 
involving scars, was amended in September 2008.  See 73 Fed. 
Reg. 54,708-54,712 (Sept. 23, 2008).  The changes were 
effective October 23, 2008, and applicable to all 
applications for VA benefits received on, or after, that 
date.  As the Veteran's claim was received prior to the 
effective date of the change, the regulations in effect prior 
to the change are for application.

As stated, Diagnostic Code 7800 pertains to scars involving 
disfigurement of the head, face, or neck.  A 10 percent 
rating is applicable where there is one characteristic of 
disfigurement.  A 30 percent rating is warranted with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  

Note (1) provides the eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118.  They 
are:

Scar 5 or more inches (13 or more cm.) in 
length.

Scar at least one-quarter inch (0.6 cm.) 
wide at its widest part.

Surface contour of scar elevated or 
depressed on palpation.

Scar adherent to underlying tissue.

Skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm.).

Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).

Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).

Skin indurated inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Note (1) (2008).  Note (2), pertaining to 
tissue loss of the auricle and anatomical loss of both eyes 
or one eye, is not applicable.  Note (3) directs that 
unretouched color photographs should be taken into 
consideration when evaluating under these criteria.  

The Veteran's lipoma does not satisfy any of the criteria 
under Diagnostic Code 7800.  It is not a scar and does not 
exhibit any of the characteristics related to disfigurement.  

Diagnostic Code 7801 relates to disabilities for scars, other 
than the head, face, or neck that are deep or that cause 
limited motion are evaluated by the measurement of the area 
of the scar.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  
Diagnostic Code 7802 pertains to disabilities for scars, 
other than the head, face, or neck, that are superficial and 
do not cause limited motion.  As the Veteran's lipoma is 
located on his neck, neither of these two diagnostic codes 
are not for consideration.

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803 and Note (1) (2008).  A 
10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

The Veteran's lipoma is not unstable.  There is no evidence, 
medical or lay, that there has been any loss of skin covering 
the lipoma at any time since it was diagnosed, and clearly 
not during the pendency of the claim.  Further, the lipoma is 
not painful on examination.  Moreover, the Veteran testified 
that it was not.  He said the lipoma was just there, he was 
aware of it, and could feel it.

Finally, Diagnostic Code 7805 provides for a scar to be rated 
on the limitation of function of the affected part.  
38 C.F.R. § 4.118 (2008).  There is no evidence of any 
limitation of the Veteran's neck/cervical spine.  A specific 
disability analysis has been conducted with a finding of no 
current disability of the neck or cervical spine.  The 
Veteran testified that he wondered if his lipoma was related 
to his headaches.  However, the Veteran is already service-
connected for headaches as a separate disability.  

As the evidence of record does not demonstrate that the 
lipoma causes any limitation of function of the Veteran's 
neck/cervical spine, or any other aspect of the head, neck or 
face, at any time during the pendency of the claim, the claim 
for a compensable disability rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the claimed disorders, or higher 
disability ratings, except for the separate rating for right 
knee instability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

The Board has also considered whether the Veteran's 
disabilities are so exceptional as to require consideration 
of an extraschedular rating.  In Thun v. Peake, the Court 
held that determining whether a claimant is entitled to an 
extraschedular rating is a three-step inquiry.  22 Vet. App. 
111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The 
first step is to determine whether the "evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  Id.  If the adjudicator 
determines that this is so, the second step of the inquiry 
requires the adjudicator to "determine whether the 
claimant's exceptional disability picture exhibits other 
related factors," such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 
116.  Finally, if the first two steps of the inquiry have 
been satisfied, the third step requires the adjudicator to 
refer the claim to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination of whether an extraschedular rating is 
warranted.  Id. 

In this case, the schedular criteria are adequate to address 
the Veteran's level of disability for his tinnitus, 
hypertension, right shoulder impingement syndrome, right knee 
ACL tear with arthritis, instability of the right knee, and 
lipoma.  His disability ratings are recognition of the 
impairment of his individual disabilities.  The Veteran's 
subjective and objective symptoms are contemplated in the 
rating criteria and are allowed for in his separate 10 
percent ratings for the above disabilities and his 
noncompensable rating for his lipoma.  The Board is aware of 
the Veteran having terminated his employment with his initial 
employer after retirement in October 2006.  The Veteran 
experienced an episode of ketoacidosis at that time due to 
the physical demands of his work.  The disabilities under 
consideration here did not play a role in his need for 
hospitalization.

There is nothing unusual in the Veteran's specific case of 
complaints of ringing in his ears, taking medication to 
control his hypertension, pain, and limitation of motion of 
the right shoulder, pain, limitation of motion, and 
instability of the right knee, and the presence of a lipoma 
that renders the rating schedule as inadequate to address his 
disabilities.  In light of this finding there is no 
requirement to proceed with the next two steps in 
consideration of an extraschedular rating.  Thun, 22, Vet. 
App. at 116.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In addition, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claim for service 
connection was received in July 2006, prior to his retirement 
from service on August 31, 2006.  The RO proceeded with 
development of the claim but did not provide any notice at 
that time.  The Veteran's claim, involving the issues on 
appeal, was adjudicated in October 2006.  Thus, there was an 
unfavorable rating in this case prior to any VCAA notice.

The Veteran expressed his disagreement with the denial of 
service connection for the several issues as well as the 
disability ratings assigned for the other issues in January 
2007.  He provided additional medical evidence he believed 
supported his contentions for service connection and higher 
disability ratings.

The RO wrote to him in October 2007.  The Veteran was advised 
of the evidence required to substantiate his claim for 
service connection and for establishing entitlement to higher 
disability ratings.  He was further advised of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The Veteran was 
apprised of the evidence of record.

The RO again wrote to the Veteran in May 2008.  He was 
provided the notice required by the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded by 580 F.3d 1270 (Fed. Cir. 2009).  The Court had 
previously held that claims for increased rating could 
require notice specific to the disability as well as notice 
to provide evidence as to how the disability affected the 
claimant's daily life.  In the letter, the RO provided the 
Veteran with the rating criteria applicable to his higher 
rating claims.  The letter also advised the Veteran of the 
Dingess element as to how VA determines a disability rating.  

The Veteran responded by providing additional medical 
evidence in June 2008.

The Veteran's claim was re-adjudicated and the issues on 
appeal denied in June 2008.  He was issued a supplemental 
statement of the case (SSOC) that provided the basis for the 
continued denial of his claim.

The Veteran testified at a Travel board hearing in October 
2008.

Although the Veteran was not provided notice of how VA 
determines effective dates, as required by Dingess, a remand 
is not required to provide such notice because service 
connection has not been granted for any claimed disability.  
The Board does not have jurisdiction to address an effective 
date question.  

Further, the Board notes that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 
Vet. App. at 490.  Thus, the Veteran was afforded greater 
notice than required for the higher rating issues in this 
case.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the 
outset, he demonstrated actual knowledge of what was required 
to establish service connection as evidenced by his 
statements and testimony and the submission of specific 
medical evidence he believed supported his claim.  He also 
submitted evidence and argument in support of higher rating 
issues.  There is no evidence of prejudice to the Veteran 
based on any notice deficiency and he has not alleged any 
prejudice.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his extensive STRs, private treatment 
records submitted by him, and a VA record submitted by him.  
He was afforded VA examinations and he submitted a number of 
lay statements in support of his claim.  The Veteran 
testified at a Travel Board hearing in October 2008.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.

In regard to the VA examinations, the Board notes that the 
claims folder was not available for the August 2006 
examinations.  However, the examiner did not require the 
claims folder as he took a complete history from the Veteran 
and his examination assessed the current status of the 
Veteran's claimed disorders.  The examiner did not express 
any opinion regarding the absence of any disorder during 
service but provided a clear and current assessment of the 
Veteran's status.  

Although the VA examiner did not have access to the Veteran's 
STRs when he examined the Veteran in August 2006, the 
examiner was "informed of the relevant facts" regarding the 
Veteran's claimed issues.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403-04 (1997) (holding that review of claims file 
not required where it would not change the objective and 
dispositive findings made during a medical examination).  
Moreover, the same VA examiner conducted the orthopedic 
examination of July 2007.  He had access to the claims folder 
as well as his previous examination report.  He noted such 
facts in the report.  

In light of the above, the Board finds that the Veteran was 
provided with adequate examinations.  See Barr, 21 Vet. App. 
at 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for neck pain is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for left leg contusion is 
denied.

Entitlement to service connection for plantar fasciitis is 
denied.

Entitlement to service connection for urticaria is denied.

Entitlement to service connection for residuals of a fracture 
of the right 3rd metacarpal is denied.

Entitlement to service connection for elevated PSA is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.  

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent 
right shoulder impingement syndrome is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee ACL tear with arthritis is denied.

Entitlement to a separate 10 percent rating for instability 
of the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a compensable disability rating for lipoma of 
the neck is denied.




REMAND

The Veteran is seeking entitlement to service connection for 
a left shoulder disorder.  He was originally found to have a 
"normal" examination of the left arm at the time of his VA 
general medical examination in August 2006.  There were no 
findings pertinent to the left shoulder at the time of the VA 
orthopedic examination in August 2006.

The Veteran was later diagnosed with bilateral shoulder 
impingement syndrome on VA examination in July 2007.  
However, no opinion was provided as to whether the now 
diagnosed left shoulder impingement syndrome was related to 
service.  A new examination, and opinion, is required to 
address this issue.

The Veteran is also seeking service connection for what he 
has described as numbness of the left hand.  The general 
medical examiner reported a history of numbness of the left 
forearm in 2001 that resolved without recurrence.  However, 
STR entries note the Veteran was seen for complaints of left 
arm numbness on July 12, 1999.  On July 13, 1999, he 
complained of left arm numbness and decreased grasp.  He was 
noted to have full strength and residual tingling sensation 
in the distal fingertips at that time.  No assessment was 
made but the examiner said the symptoms were likely secondary 
to brachial plexis etiology.  

The Veteran has continued to complain of numbness in the left 
hand throughout the pendency of his claim.  An examination of 
this issue is required.

The Veteran's STRs well document his onset and treatment for 
diabetes mellitus in service.  He was granted service 
connection based on that information, although diabetes 
mellitus was noted on the general medical examination from 
August 2006, in October 2006.  

The Veteran was later granted service connection for diabetic 
retinopathy with diabetic macular edema, as complications of 
his service-connected diabetes mellitus, in September 2007.  
As the disorders were noncompensable in nature, they were 
made a part of his overall disability rating for diabetes 
mellitus.

The Veteran was hospitalized for three days due to an episode 
of diabetic ketoacidosis in October 2006.  He was later 
treated in the emergency room for hypoglycemia in August 
2008.

He has not been afforded a VA examination to assess his 
diabetes mellitus since his original claim.  An examination 
is required to address his status and identify any and all 
complications associated with his disability.

Finally, the Veteran was granted service connection for DDD 
of the low back by way of a rating decision dated in October 
2006.  He submitted his notice of disagreement with that 
rating in January 2007.

The RO issued a rating decision in regard to other issues in 
September 2007.  The rating decision listed the issues that 
were previously adjudicated.  The Veteran's disability rating 
for DDD of the low back was listed as 10 percent.  

The RO issued a statement of the case (SOC) for the issues on 
appeal, to include DDD of the low back, in October 2007.  The 
SOC listed the Veteran's disability rating as 20 percent 
instead of 10 percent.  A thorough review of the SOC does not 
indicate that an increase was granted.  In fact, the SOC said 
the 20 percent rating for DDD of the low back was continued.

The RO issued a SSOC in June 2008.  The same information, 
reporting the Veteran as having a 20 percent disability 
rating, was repeated.  

The RO must clarify if any rating action occurred that is not 
part of the claims folder that would show that the Veteran's 
disability rating was increased to 20 percent at any time.  

Also, the Veteran was last examined for his DDD of the low 
back in July 2007.  He should be afforded a new examination 
to ensure that there is a current evaluation of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

2.  The RO should review the claims 
folder and make a determination if the 
Veteran's disability rating for DDD of 
the low back disorder was increased to 20 
percent at any time during the pendency 
of the claim.  If so, appropriate 
documentation and notice to the Veteran 
must be provided and associated with the 
claims folder.  If no increase was 
established, the Veteran should be 
notified that the information contained 
in the SOC and SSOC was in error and that 
his disability rating remains at the 10 
percent level.

3.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to evaluate his 
claim for service connection for a left 
shoulder disorder and left hand numbness.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  All indicated studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  The 
results of such must be included in the 
examination report.

The examiner is requested to identify any 
and all disorders of the left shoulder 
and left hand that may be present.  In 
regard to any disorder that is found, the 
examiner is requested to provide an 
opinion whether there is a 50 percent 
probability or greater that the disorder 
is related to the Veteran's military 
service.

The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  The Veteran should be afforded a VA 
examination to assess the status of his 
service-connected diabetes mellitus.

5.  The Veteran should be afforded a VA 
examination to assess the status of his 
service-connected DDD of the low back.

6.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


